Case 1:21-cv-05960-KPF Document 1-6 Filed 07/12/21 Page 1 of 6




                     Exhibit E
       The Legal Aid Society Tweet and Statement
    Endorsing Black Attorneys of Legal Aid Statement
10/15/2020              Case
                   (2) The Legal 1:21-cv-05960-KPF               Document
                                 Aid Society on Twitter ....LAS Statement on the 1-6      Filedto 07/12/21
                                                                                 Critical Need                 Page
                                                                                                  Acknowledge White     2 ofand6 Organizations to Beco..
                                                                                                                    Fragility


                                               Thread                                                                                                                  Q         earch Twitter


                                               The legal Aid Society                                   O @LegalAidNYC · Jul 27                                     v
         Home                                  **LAS Statement on the Critical Need to Acknowledge White Fragility and                                                 Relevant people
                                               Organizations to Become Anti Racist**
                                                                                                                                                                                       The legal Aid Soci
   #     Explore                               "Tobe anti racist to dismantle racism here at LA   we must all recognize                                                                @LegalAidNYC
                                               that white supremacy drives every policy and law, every opportunity and                                                                 The nation's oldest
                                               every advantage··                                                                                                                       firm for low-income
   ~     Notifications                                                                                                                                                                 individuals Making
                                                                                                                                                                                       humanity in NYC sir
                                                                                                                                                                                       #publicdefender
   s     Messages
                                                                                                                                                                                       Janet Sabel
                                                                                                                                                                                       @JanetSabel
   i:::i Bookmarks                                                                                                                                                                     Attorney In Chief at
                                                                                                                                                                                       former Chief Dep~
                                                                                                                                                                                       the Attorney Gener,
   ~     Lists
                                                                                                                                                                                       Tina Luongo (They
                                                                                                                                                                                       @TMLuongo
    0
   0     Profile                                                                                                                                                                       Queer GNC Chief D
                                               -·•~Lo..-.-.            'Jotoe..,w:.eiol,,10~r-l!l«c•11.J\S,,aMle.,....,-.,..,..
                                               -~-"'-J.IP'ffllll'Y<tf>'ftNl!Yp.,?l")'               ...   IIW.C"Ut~WltMI)'
                                                                                                                                  Lc,,o~,P,.,P......,C-.....tD;-
                                                                                                                                                                                       Criminal Practice of
                                                                                                                                                                                       spouse and Baba to
   e     More                                  Janet Sabel and 3 others                                                                                                                and one lazy pitbull

                                               Om                                                n          94                        <::) 191
                                                                                                                                                                       What· s happening
             Tweet                             The legal Aid Society     @LegalAidNYC · Jul 27         O                                                           V

                                               Read our full statement here legalaidnyc org/wp content/up!
                                                                                                                                                                       us elections        1o minutes ago
                                               0         7                                      t.l,4                                  <:?20                           Kamala Harris suspends tra
                                                                                                                                                                       after two people dose to
                                                                                                                                                                       campaign test positive for
                                       Replies                                                                                                                         COVID-19
                                                                                                                                                                       Trending with LizAllen
                                               Anai's Nin @Kreeevka Jul 27                                                                                         V

                                               Replying to @LegalAidNYC @JanetSabel and 3 others
                                                                                                                                                                       #BoseFrames
                                               @boogelymoogely • • you wanna tell them or should I? &1.
                                                                                                                                                                       New sport audio sunglasses.
                                               0                                                n                                      <:?1                            ■ Promoted by Bose

                                               mt? ~ @haitianfineappl      · Jul 28                                     v
                                                                                                                                                                       ,o;,   etalk.     · Last night
                                               Replying to @LegalAidNYC @Janet abel and 3 others                                                                       Tobey Maguire, Andrew Ga
                                               @LSNYCnewsy'all have plenty of racists in your top leadership, and among                                                may join Tom Holland in ne
                                               your staff You should address it too                                                                                    Spider-Man
                                               0                                                n                                      <:?1
                                                                                                                                                                              The Daily Beast    e •1 hour ,
                                               Jim Shorts I/Me/My @JimShor57847662 • Jul 28                                                                        V   Rupert Murdoch Predicts a
                                               Replying to @LegalAidNYC @Janet abel and 3 others                                                                       Landslide Win for Biden
                                               Nice *policy* you've developed.

                                               0                                                n                                      <:?2                            us elections • LIVE
                                                                                                                                                                       Massachusetts: Election ne•
                                       View more replies                                                                                                               updates


                                                                                                                                                                         how more
                                       More Tweets
                                                                                                                         V
                                               The legal Aid Society0 @LegalAidNYC · 19h                                                                               Termsof Service Privacy Policy
                                               "They've taken children as young as 12 into interrogation rooms and given                                               Ads info More v          © 2020 Twitt
                                               these children sodas or food, and even in some cases with children as young
                                               as 16 cigarettes and use that as a rouse to collect their DNA," -
                                               @TerriRosenblatt




https://twitter.com/LegalAidNYC/status/1287873491232989185                                                                                                                                               1/3
10/15/2020             Case
                  (2) The Legal1:21-cv-05960-KPF               Document
                               Aid Society on Twitter ....LAS Statement on the 1-6      Filedto 07/12/21
                                                                               Critical Need                Page
                                                                                                AcknowledgeWhite     3 ofand6 Organizationsto Beco..
                                                                                                                 Fragility

                                                                                                                            Q    earch Twitter



   @    Home                                   New City Council Bill Aims To Stop NYPD From Stealing Kids' DNA
                                               "While the bill is really laudable in its goal of keeping the NYPD from
                                               stealing DNA, we also have to be vigilant in making sure the NYPD then ...
   #    Explore                                c9gothamist.com
                                              Qg                 t.1. 173
   ~
                                                                                      C) 212
        Notifications


   s    Messages


   i:::i Bookmarks

   ~    Lists

   0
   0    Profile


   e    More


             Tweet




                                                                                                   Messages

https://twitter.com/LegalAidNYC/status/1287873491232989185                                                                                        2/3
10/15/2020             Case
                  (2) The Legal1:21-cv-05960-KPF               Document
                               Aid Society on Twitter ....LAS Statement on the 1-6      Filedto 07/12/21
                                                                               Critical Need                Page
                                                                                                AcknowledgeWhite     4 ofand6 Organizationsto Beco..
                                                                                                                 Fragility

                                                                                                                           Q     earch Twitter



   @    Home


   #    Explore


   ~    Notifications


   s    Messages


   i:::i Bookmarks

   ~    Lists

   0
   0    Profile


   e    More


             Tweet




                                                                                              Messages

https://twitter.com/LegalAidNYC/status/1287873491232989185                                                                                        3/3
            Case 1:21-cv-05960-KPF Document 1-6 Filed 07/12/21 Page 5 of 6




  THE
I LEGAL AID
  SOCIETY
  Justice in Every Borough.


July 27, 2020


Contact: Alejandra Lopez
The Legal Aid Society
ailopez@legal-aid.org
(917) 294-9348
                              ***FOR IMMEDIATE RELEASE***
     Legal Aid Statement on the Critical Need to Acknowledge White
           Fragility and Organizations to Become Anti-Racist
(New York, NY) – The Legal Aid Society released the following statement in response to a recent New
York Post Op Ed:
“In a recent New York Post Op Ed, the author, a public defender, takes the position that an anti-racist
agenda is a chilling doctrine because it invites discrimination and that the theory of ‘white fragility’ is a
‘small minded book which relentlessly insists all white people are racist and need to think about race all
the time.’ She denies the existence of structural and institutional racism. Unfortunately, the author is not
alone in her view, especially those in public interest. Their position-that by the mere nature of working in
public interest and being a public defender you get a pass at looking at your privilege, your role in social
dominance and white supremacy. This racist perspective is disgusting and results in Black and Brown
people being harmed by individuals in public interest roles, who are entrusted with serving Black and
Brown clients and their communities. By virtue of the endemic nature of white supremacy, racism, and
anti-Blackness in this country, Black and Brown people are routinely denied access to resources, face
state violence, and are exploited by capitalist structures that ensure their marginalization. By ignoring
these facts as someone who claims to work in this field, the author shows how they are not only complicit
in this system of oppression, but seeks to gaslight communities of color who are vocally demanding
change in this country.
As New York City’s oldest and largest social justice law firm and the citywide public defender, founded
over 140 years ago, we fight for justice for our clients, low income Black and Brown people, day in and
day out. In all three of our practice areas, Civil, Juvenile Rights and Criminal Defense, we advocate
against and litigate policies and laws that silence and oppress BIPOC and communities of color. Our staff
dedicate their entire careers to the service of others. Yet, despite this work and history, despite the
dedication and zealous representation, we have not taken on the internal work needed to build a truly anti-
racist workplace. The time to change is now and as an organization we are committing to bravely have the
much needed, and long overdue, conversations and engaging in the critical dialogue and discourse
concerning racism, transphobia, sexism and intersectionality. Our BIPOC staff and clients deserve
nothing less.
          Case 1:21-cv-05960-KPF Document 1-6 Filed 07/12/21 Page 6 of 6



The mandate is a simple one. To be anti-racist, to dismantle racism here at LAS, and in every
organization, we must all recognize that white supremacy drives every policy and law, every opportunity
and every advantage. For those of us who are white, it is a recognition that power and privilege has been
granted merely because we are white. While you have dedicated your life to public interest, you cannot do
this work effectively and fully unless and until you face that reality and own that you are part of the
problem. You cannot stop there, you must actively work to dismantle the systems that lend you privilege
and oppress BIPOC people and communities. To push against the deep work needed to change and be
threatened by the conversation, is the exact definition of white fragility. It exists, it is not simply a way for
an author to sell books. It is used to make excuses for behavior, practice and treatment, and it is a tool
used to promulgate white supremacy and the subjugation of BIPOC people. White people have a duty to
no longer be silent and a responsibility to confront these systems of oppression and to shun all forms of
white supremacy in our society, in our workplaces, and within our hearts and minds. Enough is enough.”
Janet Sabel, Attorney in Chief and CEO
Adriene Holder, Attorney in Charge, Civil Practice
Dawne Mitchell, Attorney in Charge, Juvenile Rights Practice
Tina Luongo, Attorney in Charge, Criminal Defense Practice
Archana Jayaram, Chief Operating Officer
Scott Rosenberg, General Counsel
Allan Fox, Chief Human Resources Officer
Ciara Walton, Director of Diversity, Equity and Inclusion
Janelle Roundtree, Director of Employee Relations
Lou Sartori, Pro Bono Counsel and Director
                                                      ###
  The Legal Aid Society exists for one simple yet powerful reason: to ensure that New Yorkers are not
 denied their right to equal justice because of poverty. For over 140 years, we have protected, defended,
and advocated for those who have struggled in silence for far too long. Every day, in every borough, The
          Legal Aid Society changes the lives of our clients and helps improve our communities.
                                        https://www.legalaidnyc.org/
